             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,                               )    Case No. 3:18-cv-50040
                                               )
       Plaintiff,                              )    Judge Philip G. Reinhard
                                               )
v.                                             )    Magistrate Judge Iain D.
                                               )    Johnston
THE CITY OF ROCKFORD, et. al.                  )
                                               )    Jury Trial Demanded
       Defendants.                             )

                                    NOTICE OF MOTION

To:    All Counsel of Record

         Please take notice that on Thursday, January 17, 2019 at 10:00 a.m. counsel for Plaintiff
shall appear before the Honorable Magistrate Judge Iain D. Johnston or any judge sitting
in his stead in courtroom 5200 of the United States District Court, Northern District of Illinois,
Western Division, 327 South Church Street, Rockford, Illinois and present Plaintiff’s Motion to
Withdraw Appearance.

                                                             Respectfully submitted,

                                                             /s/ Aisha N. Davis
                                                             One of Plaintiff’s Attorneys

Dated: December 28, 2018

Jon Loevy
Adair Rachel Crosley
Aisha N. Davis
Sarah Copeland Grady
Loevy & Loevy
311 N. Aberdeen, 3rd FL
Chicago, IL 60607
Telephone: (312) 243-5900
Facsimile: (312) 243-5902
Aisha@Loevy.com
                              Certificate of Service

      I hereby certify that on December 28, 2018, I electronically filed the foregoing

papers with the Court Clerk using ECF system which will send notice to counsel of

record.

                                                           /s/ Aisha N. Davis




                                          2
